The Supreme Court sustained the verdict, whereupon a writ of error was brought to this court.
The Court of Errors held either that the agreement was void as nudum pactum, or that the condition as to the $50,000 was not fulfilled by the undertaking of the fourteen to supply any deficiency, or that the agreement was not good under the statute of frauds, as not setting forth any consideration, or that the consideration laid in the declaration, was not sustained by proof; as one or other of these-points is maintained by some, and dissented from by other-senators, and it is difficult to say on which ground the decision is to rest.
However, judgment was reversed by 21 to 5.